t c memo united_states tax_court christopher kiley petitioner v commissioner of internal revenue respondent docket no 6676-o2l filed date christopher kiley pro_se rollin g thorley and robin ferguson for respondent memorandum opinion armen special_trial_judge this matter is before the court on respondent’s motion for summary_judgment and to impose a penalty under sec_6673 filed pursuant to rule respondent contends that there is no dispute as to any material unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure - - fact with respect to this levy action and that respondent’s determination to proceed with collection of petitioner’s outstanding tax_liabilities for and should be sustained as a matter of law summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read ina manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 as explained in detail below there is no genuine issue as to any material fact and a decision may be rendered as a matter of law accordingly we shall grant respondent’s motion for summary_judgment background the record establishes and or the parties do not dispute the following a petitioner’s tax_liability for on or about date christopher kiley petitioner and his wife sabrena s legere’ filed with respondent a joint federal_income_tax return form 1040pc for the taxable_year petitioner listed his occupation as waiter and his wife listed her occupation as cashier on their return petitioner and his wife reported adjusted_gross_income in the amount of dollar_figure consisting of wages and tips in the amount of dollar_figure and taxable pensions annuities in the amount of dollar_figure after reduction for the standard_deduction and personal exemptions petitioner and his wife reported taxable_income in the amount of dollar_figure and a tax_liability in the amount of dollar_figure after reduction for federal_income_tax withheld dollar_figure petitioner and his wife reported the amount owed as dollar_figure consisting of tax in the amount of ms legere did not file with the court a petition for lien or levy action see infra g accordingly she is not a party to the present proceeding petitioner and his wife attached to their return three forms w-2 wage and tax statement showing the payment of wages and allocated_tips and one form 1099-r distributions from pensions annuities retirement or profit--sharing plans etc showing the payment of a taxable_distribution q4e- dollar_figure and an estimated_tax penalty ie addition_to_tax under sec_6654 in the amount of dollar_figure petitioner and his wife did not enclose payment with their return of the amount reported as owed on their return on date respondent assessed the tax_liability reported by petitioner and his wife on their return e dollar_figure together with the estimated_tax penalty reported therein on that date respondent also assessed an addition_to_tax under sec_6651 for failure to pay and statutory interest petitioner and his wife satisfied their outstanding liability for tax additions to tax and statutory interest through a series of installment payments which was completed in date by notice dated date respondent determined a deficiency in the federal_income_tax of petitioner and his wife for in the amount of dollar_figure no petition for redetermination was filed with the court see sec_6213 accordingly on date respondent assessed the deficiency together with an addition_to_tax under sec_6652 for failure to report tip_income and statutory interest on that same day respondent sent petitioner and his wife a statutory notice of the deficiency in income_tax appears to have been based principally if not exclusively on respondent’s determination that petitioner underreported tip_income for balance due informing them that they had a liability for and requesting that they pay that liability petitioner and his wife failed to pay the amount owing on date respondent received from petitioner a form 1040x amended u s individual_income_tax_return for on line of the form 1040x petitioner reduced adjusted_gross_income from dollar_figure the amount reported on his original return to o similarly on line of the form 1040x petitioner reduced his tax_liability from dollar_figure the amount reported on his original return to 0o and on line he asked that dollar_figure be refunded to him by way of explanation petitioner wrote as follows in part ii of the form 1040xx line due to ignorance we reported as income sources of income as being income itself when in fact we had no statutory income_tax to report line apart from above we also had no statutory liability with respect to income taxes and pursuant to code sec_31 we have a constitutional right to have the wage tax imposed in sec_3402 refunded since it represents an unapportioned direct_tax on wages and thus would be unconstitutional if we could not have them refunded because of the misleading caption on sec_3402 we did not realize that what was deducted from our pay was not income_tax but a direct_tax on our wages petitioner attached to the form 1040x a two-page typewritten statement that stated in part as follows although the form 1040x listed both the names of petitioner and his wife it was signed only by petitioner i christopher kiley am submitting this as part of my amended income_tax return even though i know that no section of the internal_revenue_code establishes an income_tax_liability provides that income taxes have to be paid on the basis of a return in addition to the above i am filing even though the privacy_act notice as contained in a booklet clearly informs me that i am not required to file tt does so in at least two places a in one place it states that i need only file a return for any_tax i may be liable for since no code section makes me liable for income taxes this provision notifies me that i do not have to file an income_tax return please note that my return also constitutes a claim_for_refund pursuant to code sec_6402 it should also be noted that i had zero income according to the supreme court’s definition of income see note i am also putting the irs on notice that my tax_return and claim_for_refund does not constitute a frivolous_return pursuant to code sec_6702 moreover since no assessment for income taxes x has ever been made against me the irs has no legal basis to hold the dollar_figure of my money it is now holding for income taxes in addition don’t notify me that the irs is changing my return since there is not sic statute that allows the irs to do that note the word income is not defined in the internal_revenue_code but as stated above it - jj - can only be a derivitive sic of corporate activity xk kek by letter dated date respondent’s chief o examination branch in the ogden utah service_center advised petitioner and his wife that the form 1040x was a frivolous document and that the position you have taken has no basis law by letter dated date petitioner replied to foregoing letter stating in part as follows your letter of attached identifies you as being chief examination branch however irs manual defines the duties of the examination branch in part as follows the examination branch administers an international examination program involving the selection and examination of all types of federal tax returns filed with the assistant_commissioner international since i am not involved in international commerce and since i never filed tax returns with the assistant_commissioner international and since i am not living abroad nor engaged in making an offer and compromise nor am i an irs informant claiming a reward -- i can find no provision in paragraph dollar_figure that would authorize you to contact me on any basis this of course means that i do not even have to comment further on your ludicrous unauthorized and extortionary letter but i will do so anyway - because i can not allow the fraud and deceit it contains to go un-addressed if i am wrong in my assumption that no provision of the internal_revenue_code makes me liable for income taxes then please identify any such section for me i note that your new mission statement says that the irs is supposed to help the in the taxpayers understand and meet their tax responsibilities and by applying the tax law with integrity and fairness to all well you can start off by showing me the tax law that makes me liable for income taxes since i cannot find it on my own constitutionally yours s christopher kiley law abiding citizen by letter dated date respondent formally denied the claim_for_refund made by petitioner in his form 1040x b petitioner’s tax_liability for on date petitioner and his wife submitted to respondent a joint form_1040 u s individual_income_tax_return for the taxable_year on the form_1040 petitioner listed his occupation as cashier petitioner’s wife did not list her occupation petitioner and his wife entered zeros on every line of the income portion of the form_1040 specifically including line for wages and tips line for total income line sec_33 and sec_34 for adjusted_gross_income and line for taxable_income petitioner and his wife also entered zeros on line for tax and on line for total_tax petitioner and his wife then claimed a refund in the amount of dollar_figure which was equal to the amount of federal_income_tax that had been withheld from petitioner’s wages as discussed in the following paragraph --- - petitioner and his wife attached to their form_1040 a form_w-2 wage and tax statement disclosing the payment of wages to petitioner during the form_w-2 was from palace station hotel and casino in las vegas nevada it disclosed the payment of wages to petitioner in the amount of dollar_figure and the withholding of federal_income_tax in the amount of dollar_figure petitioner and his wife also attached to their form_1040 a two-page typewritten statement that began as follows i christopher kiley am submitting this as a part of my income_tax return even though i know that no section of the internal_revenue_code the rest of the statement was essentially the same as the statement attached to petitioner’s form 1040x for see supra a by letter dated date respondent ‘ s chief of the examination branch in the ogden utah service_center advised petitioner and his wife that the information you sent ée their form_1040 for as well as their form_1040 for see infra c is frivolous and your position has no basis in law by letter dated date petitioner replied to the foregoing letter although petitioner’s letter was much lengthier than his previously described letter dated date see supra a the tenor of the two letters was the same by notice dated date respondent determined a deficiency in the federal_income_tax of petitioner and his wife for in the amount of dollar_figure together with an accuracy- related penalty under sec_6662 and b in the amount of dollar_figure no petition for redetermination was filed with the court see sec_6213 accordingly on date respondent assessed the deficiency together with the accuracy- related penalty and statutory interest on that same day respondent sent petitioner and his wife a statutory notice of balance due informing them that they had a liability for and requesting that they pay that liability petitioner and his wife failed to pay the amount owing cc petitioner’s tax_liability for on date petitioner and his wife submitted to respondent a joint form_1040 u s individual_income_tax_return for the taxable_year on the form_1040 petitioner listed the deficiency in income_tax was based on respondent’s determination that petitioner and his wife received but failed to report wages in the amount of dollar_figure from palace station hotel and casino wages in the amount of dollar_figure from lucky stores wages in the amount of dollar_figure from ufce local gambling winnings in the amount of dollar_figure from palace station hotel and casino and a capital_gain in the amount of dollar_figure from chicago trust we note that respondent has credited petitioner and his wife for the amount withheld from wages insofar as their ultimate tax_liability is concerned however we note further that the determination of a statutory deficiency does not take such amount into account see sec_6211 his occupation as cashier and petitioner’s wife listed her occupation as unemployed petitioner and his wife entered zeros on every line of the income portion of the form_1040 specifically including line for wages and tips line for total income line sec_33 and sec_34 for adjusted_gross_income and line for taxable_income petitioner and his wife also entered zeros on line for tax and on line for total_tax petitioner and his wife then claimed a refund in the amount of dollar_figure which was equal to the amount of federal_income_tax that had been withheld from petitioner’s wages as discussed in the following paragraph petitioner and his wife attached to their form_1040 a form_w-2 wage and tax statement disclosing the payment of wages to petitioner during the form_w-2 was from palace station hotel and casino in las vegas nevada it disclosed the payment of wages to petitioner in the amount of dollar_figure and the withholding of federal_income_tax in the amount of dollar_figure petitioner and his wife also attached to their form_1040 a two-page typewritten statement that began as follows i christopher kiley am submitting this as a part of my income_tax return even though i know that no section of the internal_revenue_code the rest of the statement was essentially the same as the statement attached to petitioner’s form 1040x for and form_1040 for see supra a and b -- as previously stated see supra b by letter dated date respondent s chief of the examination branch in the ogden utah service_center advised petitioner and his wife that the information you sent ie their form_1040 for is frivolous and your position has no basis in law also as previously stated see supra b by letter dated date petitioner replied to the foregoing letter although petitioner’s letter was much lengthier than his previously described letter dated date see supra a the tenor of the two letters was the same by notice dated date respondent determined a deficiency in the federal_income_tax of petitioner and his wife for in the amount of dollar_figure together with an accuracy- related penalty under sec_6662 and b in the amount of dollar_figure ’ no petition for redetermination was filed with the court see sec_6213 accordingly on date ’ the deficiency in income_tax was based on respondent’s determination that petitioner and his wife received but failed to report wages in the amount of dollar_figure from lucky stores and a capital_gain in the amount of dollar_figure in determining the deficiency it would appear that respondent failed to consider the form_w-2 issued by palace station hotel and casino reporting the payment of wages to petitioner in the amount of dollar_figure as discussed in the text if this were the case the deficiency in income_tax and the accuracy-related_penalty were understated we note that respondent has credited petitioner and his wife for the amount withheld from wages insofar as their ultimate tax_liability is concerned however we note further that the determination of a statutory deficiency does not take such amount into account see sec_6211 respondent assessed the deficiency together with the accuracy- related penalty and statutory interest on that same day respondent sent petitioner and his wife a statutory notice of balance due informing them that they had a liability for and requesting that they pay that liability petitioner and his wife failed to pay the amount owing d respondent’s final notices and petitioner’s responses on date respondent mailed to petitioner and his wife a final notice--notice of intent to levy and notice of your right to a hearing in respect of their outstanding tax_liabilities for and but not thereafter on date respondent received from petitioner a form request for a collection_due_process_hearing petitioner attached to the form a 2-page typewritten statement and a copy of various treasury regulations on date respondent mailed to petitioner and his wife a final notice---notice of intent to levy and notice of your right to a hearing the final notice in respect of their outstanding tax_liabilities for and the final notice stated that the total amount then due from petitioner and his wife was as follows year amount due dollar_figure dollar_figure dollar_figure total dollar_figure no later than date respondent received from petitioner another form request for a collection_due_process_hearing petitioner attached to this form the same 2-page typewritten statement and exhibit that he attached to his previously filed form the following passage from the statement attached to petitioner’s form reflects its tenor it is clear that before any appeals officer can recommend the seizure of any property pursuant to code sec_6331 certain elements have to be present for one thing pursuant to that statute that person has to statutorily liable to pay the taxes at issue and only after he neglects or refuses to pay the same within days after notice_and_demand can his property be subject_to seizure therefore apart from the appeals officer having to identify the statute that makes me liable to pay the taxes at issue he needs to have a copy of the notice_and_demand which i neglected and refused to pay in addition i can’t be liable to pay an income_tax if the tax in question has never been assessed against me as required by code sec_6201 and sec_6203 so i will need to see a copy of the record of my assessments and since as provided by code sec_6201 and irs transaction code all assessments have to be based of filed returns i will have to see a copy of the return which any claimed assessment _is based as indicated in the text neither form was executed by petitioner’s wife nor did either purport to be filed on her behalf - - eb respondent’s bfforts to schedule an administrative hearing by letter dated date an appeals officer in respondent’s appeals_office in albuquerque new mexico scheduled an administrative hearing for petitioner on date in las vegas nevada the location closest to petitioner’s residence in pahrump nevada in respect of the taxable years in issue the penultimate paragraph of the appeals officer’s letter stated as follows if you fail to appear for the hearing this will be your only opportunity for a face-to-face hearing if you cannot appear for the hearing i have scheduled a telephone hearing for you on date pincite a m mst please call me on the scheduled date and at the scheduled time if you cannot attend the face-to- face hearing if i do not hear from you by the date scheduled for the telephone hearing your hearing will consist of a review of your administrative file and all correspondence provided by you the appeals officer included with his date letter form_4340 certificate of assessments payments and other specified matters for each of the taxable years in issue petitioner did not attend the date administrative hearing in las vegas nevada nor did petitioner participate in a telephone conference on date f respondent’s notice_of_determination on date respondent’s appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or with regard to his tax - liabilities for and in the notice the appeals_office concluded that respondent’s determination to proceed with collection by way of levy should be sustained g petitioner’s petition and amended petition on date petitioner filed with the court a petition for lien or levy action seeking review of respondent’s notice_of_determination ’ thereafter on date an amended petition for lien or levy action was filed in the amended petition petitioner challenges the appropriateness of the collection action and the existence of the underlying liability petitioner also alleges the appeals officer failed to obtain verification from the secretary that the requirements of applicable law or administrative procedure were met as required under sec_6330 petitioner never received notice_and_demand for payment for the liabilities in issue and no valid assessment was ever made finally petitioner alleges that he never received a valid notice_of_deficiency for any of the years in issue the amended petition contains no facts in support of any of the foregoing allegations h respondent’s motion for summary_judgment as stated respondent filed a motion for summary_judgment at the time that the petition was filed petitioner resided in pahrump nevada - and to impose a penalty under sec_6673 respondent also filed a declaration in support of the motion attached to the declaration are forms certificate of assessments payments and other specified matters for petitioner’s accounts for and together the forms show inter alia assessments on date in respect of the taxable_year and on date in respect of the taxable years and the issuance of notices of balance due on the dates of assessment for the corresponding taxable_year s and the issuance of the final notice_of_intent_to_levy on date see supra a through d petitioner filed an objection to respondent’s motion disagreeing with the imposition of any penalty under sec_6673 thereafter pursuant to notice respondent’s motion was called for hearing at the court's motions session in washington d c petitioner did not attend the hearing nor did he submit any written_statement pursuant to rule c discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy on the person’s property sec_6331 provides that at least days before enforcing collection by levy on the person's property the secretary is -- - obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6330 generally provides that the commissioner cannot proceed with collection by levy until the person has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination see 115_tc_35 114_tc_176 sec_6330 prescribes the matters that a person may raise at an appeals_office hearing in sum sec_6330 c provides that a person may raise collection issues such as spousal defenses the appropriateness of the commissioner's intended collection action and possible alternative means of collection sec_6330 b provides that the existence and amount of the underlying tax_liability can be contested at an appeals_office hearing only if the person did not receive a notice_of_deficiency for the tax in question or did not otherwise have an earlier opportunity to dispute the tax_liability see 114_tc_604 goza v commissioner supra sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate a summary_judgment in the amended petition petitioner challenges the existence of the underlying tax_liability respondent contends that petitioner is barred under sec_6330 b from challenging the existence or amount of his underlying tax_liabilities in this collection review proceeding because petitioner received notices of deficiency for the taxes in guestion respondent deduces the factual predicate for this contention from petitioner’s failure to deny receiving notices of deficiency rather petitioner has only denied receiving valid notices of deficiency see rennie v commissioner tcmemo_2002_296 taxpayer’s denial of receiving legal notice_of_deficiency did not mean that taxpayer failed to receive notice_of_deficiency schmith v commissioner tcmemo_2002_252 taxpayer’s denial of receiving valid notice_of_deficiency did not mean that taxpayer failed to receive notice_of_deficiency see also 118_tc_162 sec_6330 b bars a taxpayer from challenging the existence or amount of the taxpayer’s underlying tax_liability in a collection review proceeding if the taxpayer received a notice_of_deficiency and disregarded the opportunity to file a petition for redetermination with this court rule d provides in relevant part as follows when a motion for summary_judgment is made and supported as provided in this rule an adverse_party - - may not rest upon the mere allegations or denials of such party’s pleading but such party’s response by affidavits or as otherwise provided in this rule must set forth specific facts showing that there is a genuine issue for trial if the adverse_party does not so respond then a decision if appropriate may be entered against such party in the amended petition petitioner does not indicate on what basis he challenges the existence of the underlying liability his failure to do so is contrary to rule b requiring clear and concise lettered statements of the facts on which the petitioner bases each assignment of error cf 117_f3d_785 5th cir white v commissioner tcmemo_1997_459 petitioner’s failure to do so after the filing of respondent’s motion for summary_judgment is contrary to rule d and justifies summary_judgment for respondent on this issue ’ petitioner also challenges the appropriateness of the collection action again however he fails to allege any facts in support of this assignment of error see rule b moreover he fails to suggest any alternative means of collection see eg sec_6330 a as before petitioner’s failure to do so after the filing of respondent’s motion for summary_judgment is contrary to rule d and even if petitioner were permitted to challenge his underlying tax_liabilities it is clear that the arguments he has advanced see supra background a through d are frivolous and groundless e g keene v commissioner tcmemo_2002_277 --- - justifies summary_judgment for respondent on this issue we likewise reject petitioner’s argument that the appeals officer failed to obtain verification from the secretary that the requirements of all applicable laws and administrative procedures were met as required by sec_6330 the record shows that the appeals officer obtained and reviewed transcripts of petitioner’s accounts for and federal tax assessments are formally recorded on a record of assessment sec_6203 the summary record through supporting records shall provide identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment sec_301_6203-1 proced admin regs sec_6330 does not require the commissioner to rely on a particular document eg the summary record itself rather than transcripts of account to satisfy the verification requirement imposed therein 118_tc_365 ndollar_figure standifird v commissioner tcmemo_2002_245 weishan v commissioner tcmemo_2002_88 lindsey v commissioner tcmemo_2002_87 tolotti v commissioner tcmemo_2002_86 duffield v commissioner tcmemo_2002_53 kuglin v commissioner tcmemo_2002_51 in this regard we observe that the forms furnished to petitioner by the appeals officer and attached to respondent’s declaration -- - contained all the information prescribed in sec_301_6203-1 proced admin regs see weishan v commissioner supra lindsey v commissioner supra tolotti v commissioner supra duffield v commissioner supra kuglin v commissioner supra ’ petitioner has not alleged any irregularity in the assessment procedure that would raise a legitimate question about the validity of the assessments or the information contained in the forms see davis v commissioner t c pincite mann v commissioner tcmemo_2002_48 accordingly we hold that the appeals officer satisfied the verification requirement of sec_6330 cf 117_tc_117 petitioner also contends that he never received a notice_and_demand for payment of his tax_liabilities for and the requirement that the secretary issue a notice_and_demand for payment is set forth in sec_6303 which provides in pertinent part sec a general_rule ---where it is not otherwise provided by this title the secretary shall as soon as practicable and within days after the to the extent that petitioner may be arguing that the appeals officer failed to provide him with a copy of the verification we note that sec_6330 does not require that the appeals officer provide the taxpayer with a copy of the verification at the administrative hearing 118_tc_162 sec_301_6330-1 proced admin regs in any event both the appeals officer and respondent’s counsel provided petitioner with forms for the taxable years in issue - - making of an assessment of a tax pursuant to sec_6203 give notice to each person liable for the unpaid tax stating the amount and demanding payment thereof xk k in particular the forms show that respondent sent petitioner notices of balance due on the same dates that respondent made assessments against petitioner for the taxes and accuracy-related_penalties determined in the notices of deficiency a notice of balance due constitutes a notice_and_demand for payment within the meaning of sec_6303 see eg 953_f2d_531 9th cir schaper v commissioner tcmemo_2002_203 weishan v commissioner supra see also 7_f3d_137 9th cir in addition other notices were sent to petitioner at least one of which the final notice discussed supra d petitioner received likewise petitioner received the forms such notices and forms were sufficient to constitute notice_and_demand within the meaning of sec_6303 because they informed petitioner of the amount owed and requested payment standifird v commissioner supra hack v commissioner tcmemo_2002_244 hack v commissioner tcmemo_2002_243 see 908_f2d_521 9th cir the form on which a notice of assessment and demand for payment is made is irrelevant as long as it provides the taxpayer with all the information required under sec_6303 finally petitioner has failed to raise a spousal defense -- - such potential issue is now deemed conceded rule b in the absence of a valid issue for review we conclude that respondent is entitled to judgment as a matter of law sustaining the notice_of_determination dated date b imposition of a penalty under sec_6673 we turn now to that part of respondent’s motion that moves for the imposition of a penalty on petitioner under sec_6673 as relevant herein sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless the court has indicated its willingness to impose such penalty in lien and levy cases 115_tc_576 and has in fact imposed a penalty in a number of such cases we are convinced that petitioner instituted the present proceeding primarily for delay in this regard it is clear that petitioner regards this proceeding as nothing but a vehicle to e g craig v commissioner t c ___ imposing a penalty in the amount of dollar_figure 118_tc_365 imposing a penalty in the amount of dollar_figure rennie v commissioner tcmemo_2002_296 imposing a penalty in the amount of dollar_figure tornichio v commissioner tcmemo_2002_291 imposing a penalty in the amount of dollar_figure keene v commissioner tcmemo_2002_277 imposing a penalty in the amount of dollar_figure and numerous other cases cited therein at n - - protest the tax laws of this country and to espouse his own misguided views which we regard as frivolous and groundless e g tolotti v commissioner tcmemo_2002_86 in short having to deal with this matter wasted the court's time as well as respondent's and taxpayers with genuine controversies may have been delayed under the circumstances we shall grant that part of respondent’s motion that moves for the imposition of a penalty in that we shall impose a penalty on petitioner pursuant to sec_6673 in the amount of dollar_figure c conclusion we have considered all of petitioner’s arguments that are not discussed herein and we find them to be without merit and or irrelevant in order to give effect to the foregoing an appropriate order granting respondent's motion and decision for respondent will be entered
